Opinion issued June 21, 2012




                                         In The

                                  Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-12-00224-CR
                               ———————————
                  IN RE TED LAWRENCE ROBERTSON, Relator



               Original Proceeding on Petition for Writ of Mandamus



                             MEMORANDUM OPINION

      Relator, Ted Lawrence Robertson, petitioned for writ of mandamus asking

that we compel the trial court to vacate his sentence in the underlying case because

the sentence was void.1




1
      The underlying case is State of Texas v. Ted Lawrence Robertson, No. 940376
      (174th Dist. Ct., Harris Cnty., Tex.), the Honorable Ruben Guerrero presiding.
      We deny the petition for writ of mandamus.All pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do Not Publish. TEX. R. APP. P. 47.2(b).




                                           2